Citation Nr: 1714944	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  06-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left foot metatarsal bone fractures, evaluated as 10 percent disabling prior to September 26, 2016, and 20 percent disabling thereafter.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1978.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In relevant part, the October 2005 rating decision evaluated the service-connected left foot condition at 10 percent disabling as of September 1, 2005.  The Veteran submitted a notice of disagreement in November 2005.  A statement of the case (SOC) was issued in May 2006.  The Veteran perfected a timely substantive appeal in June 2006.
 
Following a July 2010 remand, the Board denied the claim for an increased disability rating via a March 2012 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand (Joint Motion).  In compliance with the Joint Motion, the Board remanded the claim for a new examination in conjunction with the left foot claim, as well as consideration of a total disability rating for individual unemployability (TDIU). 

Following completion of additional development, an October 2016 rating decision granted the Veteran a 20 percent rating for his left foot disability, effective September 26, 2016.  The Veteran continues to appeal to the Board for the assignment of a higher rating for the entire period on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

An October 2016 supplemental SOC denied the Veteran's claim for a TDIU.  The matter has now been returned to the Board for adjudication.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service connected left foot disability most nearly approximates a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation of 20 percent, but no higher, prior to September 26, 2016, for residuals of left foot metatarsal bone fractures are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an evaluation in excess of 20 percent beginning September 26, 2016 for residuals of left foot metatarsal bone fractures are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Notice was provided in letters sent in November 2004 and October 2008.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, post-service private and VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding relevant records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.  In so finding, the Board acknowledges that the record reflects that the Veteran is in receipt of Social Security Administration disability benefits but these benefits are stemming from a back injury the Veteran sustained in the mid-1990's.  Moreover, the Board finds that there is sufficient evidence of record to evaluate the claim for an increased rating of the left foot disability.  The Board will not further delay disposition of the case for another remand to obtain such records in conjunction with this claim.

Further, the Veteran was afforded VA examinations in December 2004, November 2007, August 2010, and September 2016 in conjunction with his claim.  In rendering the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Finally, the AOJ substantially completed all development as directed in the March 2014 remand, thus adjudication of these issues may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the Veteran was afforded further VA examination and a claim for entitlement to TDIU was considered.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Veteran was assigned a noncompensable rating for residuals of left foot metatarsal bone fractures from July 8, 1978; a 10 percent rating from September 27, 2004; a temporary 100 percent rating from June 29, 2005; a 10 percent rating from September 1, 2005; and a 20 percent rating from September 26, 2016.  His left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
Under Diagnostic Code 5284, moderate residuals of a foot injury warrant a 10 percent evaluation; moderately severe residuals warrant a 20 percent evaluation; and severe residuals warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  
 
The Board will also consider whether an increased rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones is evaluated as follows: 10 percent for moderate; 20 percent for moderately severe; and 30 percent for severe.

Turning to the evidence of record, the Veteran underwent a VA examination in December 2004.  A CT scan of the lower extremity, including the ankle and midfoot, confirmed the examiner's impression of a displaced fracture of the distal portion of the medial cuneiform with minimal deformity of the fortex.  The examiner noted it was an essentially unremarkable study.
In August 2005, the Veteran was seen seven weeks after left foot surgery.  He reported that his foot was healing as expected and he was pleased with the results.  
In September 2005, the Veteran again reported being relatively pleased with the results of the surgery, although he experienced a little pain due to some swelling of the left foot.  He had no other pedal complaints at the time.

In his June 2006 VA Form 9, the Veteran stated that his left foot was now worse than before surgery and he could not walk correctly on it.

In January 2007, the Veteran was evaluated at a VA podiatry clinic.  The care provider noted that he was having no real residual problems at the time.  The Veteran reported swelling after extended weight-bearing on the left foot.  He described some aching sensations but nowhere near what it was prior to surgery.  The notes indicated that the Veteran was very pleased with the outcome.  Again in October 2007, the Veteran was seen and reported no complaints.  The care provider noted that he was pain free and walked without assistive device or a limp. 

The November 2007 VA examination report noted that the Veteran's June 2005 left foot surgery was successful until May 2006, when he felt a snap after putting full weight on it and twisting it.  X-rays indicated a possible refracture of the second metatarsal.  X-rays from a month later showed minimal callous formation, if any, at the metatarsal shaft and an opaque line consistent with an incomplete fracture.  There did not appear to be any periosteal elevation.  During the examination, the Veteran reported some swelling if he was on his foot for a long time.  He described an aching sensation and occasional pain, and increased left foot pain for the prior three or four months.  He denied numbness and tingling.  He asserted that he had to discontinue activities, such as hunting and working in 1990, and that he was unable to do maintenance work around his home.  

On examination, the second and third metatarsal joints were cool to the touch.  There was no erythema or increase in temperature.  Bony prominences were in gross alignment.  There was no pain on deep metatarsal palpation.  Toe strength was decreased to 4/5.  He could flex his toes freely without increased pain but reported that initial toe movement would cause pain.  He was unable to balance on his toes due to increased pain.  The Achilles tendon remained midline on both weight bearing and non-weight bearing.  There was no muscle wasting or atrophy.  Repetitive toe flexion did not increase pain or reveal weakness, fatigue, lack of endurance, lack of coordination, or a decrease in degrees of range of motion.  The Veteran's gait was steady, normal, and without limit or antalgia in appearance.  He utilized a cane for support and balance.  Tandem walking was steady and a Romberg test returned negative results.  X-rays showed postsurgical fusion of the second and third metatarsals with medial and lateral cuneiform bones unchanged, and bilateral pes cavus.

In January 2008, the Veteran was seen again in the VA podiatry clinic.  The progress notes indicated that he was experiencing nowhere near the discomfort that he had prior to the surgery.  The doctor stated that he was very pleased with the outcome on the left foot.

In October 2008, the Veteran submitted several lay statements from family and friends, describing their experiences with his limited movement due to his foot. They reported his decreased hunting and fishing excursions, loss of balance, and increased need for assistance with tasks such as raking leaves and shoveling snow.  The Veteran also submitted a statement in which he described his frustration at his inability to participate in activities he once enjoyed.

In July 2010, a VA podiatry note indicated that the Veteran was seen for increased sensitivity in the instep of his left foot.  The care provided noted that the retained hardware could be problematic and would be evaluated for possible removal.

The August 2010 VA examination report reflects the Veteran reported increasing left foot pain since the November 2007 VA examination.  He reported dorsal surface pain with daily swelling and periodic cramping, and that he was given a shoe insert.  He stated that when his foot cramped he was unable to walk and had weakness and instability.  Physical examination revealed no left foot redness, warmth, or effusion.  Strength with dorsiflexion and plantar flexion was normal.  Sensation was intact.  Pedal pulses were palpable.  The Veteran was able to perform heel-shin movements.  The Veteran had no gross deformities of the left foot.  His gait was within normal limits.  He could walk on his heels and do tandem walking, but walking on his toes was too painful.  He used no assistive devices and did not wear boot inserts.  The Achilles tendon was in good alignment with the heel. The arch was well-maintained, and he had no corns.  There was a callus on the medial aspect of the left great toe.  A July 2010 left foot x-ray showed no significant interval change in appearance of the staples located at the second and third metatarsal cuneiform joints.  The remainder of the examination was unchanged and unremarkable.  There were no fractures, bony destructive changes, or soft tissue abnormalities.  The joint spaces were normal.  
 
A January 2011 VA medical record noted that the Veteran was being seen for new orthotics.  The foot was not swollen on examination.  X-rays showed adequate position of the joints and fusion sites with no residual problems.  In September 2011, a podiatry note indicated that the Veteran was evaluated with a complaint of mild discomfort in his feet.  The care provider noted that his feet were in very good shape.  The Veteran reported increasing foot cramps after ambulation.

In July 2012, the Veteran was seen for complaints of musculoskeletal pain, including left foot pain.  A December 2015 VA treatment record contained the Veteran's report that he was taking 2 Aleve and 15 Tylenol tablets daily for pain in his back and left foot for approximately two years. 

The Veteran underwent further VA examination in September 2016.  He described cramps in his left foot, and that his foot felt cold and would fall asleep, causing a feeling of pins and needles.  He stated he has trouble walking and limited himself to fixing his meals and going to the bathroom.  He described pain with any walking or standing of any significant time and using a cane due to his left foot and hip conditions.  The examiner found no evidence of pes cavus or planus.  Symptoms of peripheral vascular disease of the lower extremities were not due to the service-connected left foot, although the examiner could not rule it out as a contributory etiology in relation to foot discomfort.  He further opined that the left foot condition caused functional impairment; specifically, the Veteran was limited to a maximum of 10 minutes of walking or standing.  The examiner stated that the pain in the left foot was initiated with the dorsiflexion arc approaching 10 degrees and the plantar flexion arc approaching 30 degrees.  Additional functional loss due to flare-ups was expected to be decreased ability to walk or stand, with the effect of decreasing his tolerance from 10 minutes to 5 minutes.  The examiner stated that service-connected bilateral foot metatarsal residuals would result in an inability to work in any setting other than a sedentary environment which does not require climbing a ladder, does not require using stairs, and in which walking/standing does not exceed 5 minutes per episode.

Based upon the above evidence, the examination findings noted in the September 2004, November 2007, and August 2010 VA examination reports are most accurately described as not more than moderately disabling.  The September 2004 examination report described the findings of a left foot CT study as essentially unremarkable.  The relevant November 2007 VA examination report findings included minimal, if any, callus formation; no erythema or increase in temperature; bony prominences in gross alignment; and no pain on deep palpation of the metatarsals.  The Veteran maintained an ability to flex his toes freely without increased pain, and there was no increase in pain or demonstrable weakness, fatigue, lack of endurance, lack of coordination, or a decrease in degrees of range of motion on repetitive motion; his gait was steady, normal, without limit or antalgia in appearance.  

Relevant August 2010 VA examination report findings included no gross left foot deformities.  The Veteran demonstrated a normal gait, and maintained his ability to walk on his heels and tandem walk.  The Achilles tendon was in good alignment with the heel.  He had a well-maintained arch, no corns, no increased weakness or incoordination, and no decreased endurance or range of motion on repetitive motion.  The joint spaces were normal and there were no soft tissue abnormalities.  

While the Veteran reported pain, discomfort, and decreased activities in conjunction with prosecuting his claim, the objective medical evidence such as the September 2011 podiatry note indicated that his feet were in very good shape.  Furthermore, the Veteran repeatedly reported decreased pain and satisfaction with the outcome of the 2006 left foot surgery in treatment records.  Such histories reported by the Veteran for treatment purposes are of more probative value than assertions made for VA disability compensation purposes.  See Fed. R. Evid. 803 (4) and accompanying Notes (indicating statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

In the February 2013 JMR, the parties found that the August 2010 VA examination was inadequate to the extent that while painful motion was reflected on examination and the examiner noted that the Veteran complained of flare ups, "the examiner did not indicate where the pain set in or whether it was throughout the range of motion or how much additional functional loss might be expected due to flare ups."   The RO awarded the Veteran an increased rating based on the September 2016 VA examination report findings which included the finding that additional functional loss due to flare-ups was expected to result in decreased ability to walk or stand, with the effect of decreasing his tolerance from 10 minutes to 5 minutes.  The Board will resolve reasonable doubt in favor of the Veteran that although the examination findings noted in the September 2004, November 2007, and August 2010 VA examination reports are most accurately described as not more than moderately disabling, during flare-ups, the Veteran's functional impairment likely more nearly approximates moderately severe symptoms but not severe based on the September 2016 VA examination results.  Thus, the Veteran is entitled to a 20 percent rating for the entire appeal period, but not higher.  

The Board has considered the lay statements of the Veteran, as well as his family and friends, as to the impact on his ability to function, including his pain.  However, the criteria for foot injuries specifically encompass pain.  The Board further notes that the September 2016 VA examiner could not rule out non-service connected symptoms of peripheral vascular disease of the lower extremities as a contributory etiology in relation to foot discomfort.  In determining the appropriate rating, consideration has also been given to his use of custom-built shoe wear.  The evidence demonstrates that the 20 percent schedular rating appropriately addresses a moderately severe status of the left foot injury, including limitation due to flare-ups. 

The Board has considered other potentially applicable Diagnostic Codes in compliance with Schafrath, 1 Vet. App. at 589.  The evaluation of the disability under Diagnostic Code 5283 is not appropriate because there is no malunion or nonunion of the tarsal or metatarsal bones.  Also, the evaluation would not result in a higher rating as the grade levels of disability are the same and a separate rating would be impermissible.  VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding" (i.e., double compensation).  38 C.F.R. § 4.14 (2016).  Indeed, to the extent that the Veteran has argued that he is entitled to a separate rating for degenerative joint disease, the Board notes that similarly, evaluation of the disability under Diagnostic Code 5003 would not result in a higher rating and a separate rating would involve impermissible pyramiding of benefits.  

In so finding, the Board notes that the Veteran is competent to report on his symptoms related to left foot pain and disability.  He is credible in his sincere belief that he is entitled to a higher rating during the period on appeal.  However, his competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the foot impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In sum, the Veteran is entitled to an increased evaluation of 20 percent, but no higher, prior to September 26, 2016, and not entitled to an evaluation in excess of 20 percent beginning September 26, 2016.

Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the left foot disability on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Veteran reported pain and swelling of his left foot, resulting in trouble standing and walking.  He also described coldness, numbness, and tingling; however, the September 2016 VA examiner attributed these symptoms to unrelated peripheral disease.  The pain and swelling are not unusual or exceptional symptoms; the rating schedule adequately contemplates the Veteran's disability picture.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board finds that no such exceptional disability picture has been raised by the record, and so no further discussion of this matter is warranted.  Yancy v. McDonald, 27 Vet.App. 484 (2016).


ORDER

A higher evaluation of 20 percent for residuals of left foot metatarsal bone fractures prior to September 26, 2016 is granted, subject to the governing criteria applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for residuals of left foot metatarsal bone fractures beginning September 26, 2016 is denied. 


REMAND

The February 2013 Joint Motion noted that the issue of entitlement to a TDIU due to service connected disabilities had been raised by the record on account of the Veteran's report that he stopped working as a welder due to his feet, left hip, and back.  See Rice, id.  The issue was remanded by the Board in March 2014.  However, the Veteran has not yet been provided with the VCAA notice requirements for a TDIU claim.  

Furthermore, the Veteran has noted on several occasions that he is in receipt of Social Security disability benefits in conjunction with a back disability which began in the mid-1990s.  The SSA records may be pertinent as to the functional impact the Veteran's disabilities have on his ability to perform the mental and physical acts required of sedentary and physical work.  

Therefore, on remand, SSA records should be requested and the AOJ should send the Veteran proper notice, and then re-adjudicate the claim to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration to obtain all records associated with the Veteran's application for disability benefits, to include copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based. Associate those records with the claims file.

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

3.  The AOJ should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation Service for extraschedular consideration.

4.  After completing the above and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


